                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION

    JAY A. BLUM and A.B. (a minor          )
    child),                                )
                                           )
                  Plaintiffs,              )
                                           )
    v.                                     )          CV419-291
                                           )
    SALLY HORTAN PERRY, et al.,            )
                                           )
                  Defendants.              )

                                     ORDER

         Plaintiff Jay A. Blum and his minor son, A.B. have brought this suit

alleging multiple causes of action related to psychiatric and behavioral

modification services provided to A.B. by the various defendants. Doc. 1.

Blum appears pro se.1 No representative has been identified for A.B.

A.B. has also not signed any filing in this matter. See Fed. R. Civ. Pro.

11(a) (“Every pleading, written motion, and other paper must be signed

by at least one attorney of record in the attorney's name—or by a party

personally if the party is unrepresented.”). “A minor or an incompetent

person who does not have a duly appointed representative may sue by a



1 In executing the Complaint and Amended Complaint, Blum has identified himself
as “Pro Se Litigant.” Doc 1-1 at 6 & 43. He has also submitted a notice of appearance,
indicating that he is self-represented. Doc 6.
next friend or by a guardian ad litem. The court must appoint a guardian

ad litem—or issue another appropriate order—to protect a minor or

incompetent person who is unrepresented in an action.” Fed. R. Civ. P.

17(c)(2). The Eleventh Circuit has never permitted a non-attorney parent

to act pro se on behalf of their child. See FuQua v. Massey, 615 F. App’x

611 at 612 (11th Cir. 2015) (“The right to appear pro se . . . is limited to

parties conducting ‘their own cases,’ and does not extend to non-attorney

parties representing the interests of others. Consequently, we have held

that ‘parents who are not attorneys may not bring a pro se action on their

child’s behalf.’” (quoting Devine v. Indian River Cnty. Sch. Bd., 121 F.3d

576, 581 (11th Cir. 1997), overruled in part on other grounds

by Winkelman ex rel. Winkelman v. Parma City Sch. Dist., 550 U.S. 516,

535 (2007)). As such, Blum cannot bring an action on behalf of A.B., nor

can he act as A.B.’s legal representative. Accordingly, the parties are

DIRECTED to SHOW CAUSE within 14 days from the date of this

Order why A.B. should not be dismissed from this case.

     SO ORDERED, this 3rd day of December, 2019.

                                     __________________________
                                     _______________________________
                                     CHRRIS
                                         I TO P ER L. RAY
                                      HRISTOPHER
                                            OPH
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
